Smith, Judge.
On certiorari, the Supreme Court reversed the decision of this court vacating the trial court’s denial of appellant’s motion to dismiss in North American Life &c. Co. v. Riedl, 209 Ga. App. 883 (434 SE2d 820) (1993). See Allianz Life Ins. Co. v. Riedl, 264 Ga. 395 (444 SE2d 736) (1994). Accordingly, our decision is vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s judgment is reversed and remanded for further proceedings not inconsistent with the judgment of the Supreme Court.

Judgment reversed and remanded.


Johnson and Blackburn, JJ., concur.

*354Decided August 2, 1994.
Booth, Wade & Campbell, Douglas N. Campbell, Thomas A. Croft, for appellant.
Harry L. Trauffer, for appellee.